                                            Case 5:19-cv-06196-VKD Document 80 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       JAMES GOODELL, et al.,                            Case No. 19-cv-06196-VKD
                                                        Plaintiffs,
                                   9
                                                                                             ORDER RE MARCH 19, 2021
                                                  v.                                         DISCOVERY DISPUTE LETTER RE
                                  10
                                                                                             DEFENDANT'S EXPERT WITNESS
                                  11       SOLEDAD UNIFIED SCHOOL                            DISCLOSURES
                                           DISTRICT, et al.,
                                  12                                                         Re: Dkt. No. 77
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Plaintiffs and defendant Soledad Unified School District (“SUSD”) ask the Court to

                                  15   resolve their dispute regarding SUSD’s Rule 26(a)(2) disclosures of expert testimony. On March

                                  16   23, 2021, the Court held a hearing on the dispute. For the reasons stated on the record during the

                                  17   hearing, the Court finds that SUSD’s disclosures regarding Drs. Schreibman, Mills, and Shaw do

                                  18   not comply with the requirements of Rule 26(a)(2). As a remedy for this failure to comply and to

                                  19   address the prejudice to plaintiffs, the Court orders as follows:

                                  20           1. SUSD may call only Dr. Schreibman as an expert witness at trial,1 and not Dr. Mills or

                                  21              Dr. Shaw.

                                  22           2. If SUSD intends to call Dr. Schreibman as an expert witness at trial, it must serve an

                                  23              amended expert report on plaintiffs no later than April 6, 2021 that makes clear the

                                  24              nature and extent of Dr. Schreibman’s reliance, if any, on information or opinion

                                  25              provided by another expert. Dr. Schreibman may not add to or modify the opinions set

                                  26              forth in her March 11, 2021 report, except to the extent she wishes to make concessions

                                  27

                                  28
                                       1
                                         Subject to the Court’s decision on any pretrial motions challenging the expert’s qualifications or
                                       testimony.
                                           Case 5:19-cv-06196-VKD Document 80 Filed 03/23/21 Page 2 of 2




                                   1              in plaintiffs’ favor.

                                   2          3. Dr. Schreibman must sit for her deposition by plaintiffs before plaintiffs’ expert, Dr.

                                   3              Huckabee, must sit for her deposition by SUSD.

                                   4          4. Plaintiffs may elect to have Dr. Huckabee prepare a supplemental expert report that

                                   5              responds to Dr. Schreibman’s amended expert report, or plaintiffs may elect to have

                                   6              Dr. Huckabee provide her response to Dr. Schreibman’s amended expert report in

                                   7              response to questions posed by SUSD in deposition. If plaintiffs elect to have Dr.

                                   8              Huckabee prepare a supplemental expert report, such report must be served on SUSD

                                   9              at least three working days before Dr. Huckabee’s deposition. In any event, the Court

                                  10              will permit Dr. Huckabee to testify at trial2 in response to any opinions disclosed or

                                  11              raised for the first time by Dr. Schreibman after Dr. Huckabee’s opening expert report.

                                  12          5. The Court extends the close of expert discovery to April 30, 2021 for depositions
Northern District of California
 United States District Court




                                  13              relating to the expert testimony disclosures of Drs. Huckabee and Schreibman.

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 23, 2021

                                  16

                                  17
                                                                                                    VIRGINIA K. DEMARCHI
                                  18                                                                United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       2
                                         Subject to the Court’s decision on any pretrial motions challenging the expert’s qualifications or
                                       testimony.
                                                                                         2
